244 F.2d 542
DIETHELM & CO., Limited, Libelant-Appellee,v.THE FLYING TRADER, her engines, boilers, etc., andIsbrandtsen Company, Inc., Respondent-Appellant.
No. 351, Docket 24179.
United States Court of Appeals Second Circuit.
Argued May 10, 1957.Decided May 27, 1957.

Kirlin, Campbell & Keating, New York City, Edward J. Heine, Jr., and L. De Grove Potter, New York City, of counsel, for Isbrandtsen Co., Inc., respondent-appellant.
Hill, Rivkins, Middleton, Louis & Warburton, New York City, J. Edwin Carey and Melvin J. Tublin, New York City, for libelant-appellee.
Before CHASE, HINCKS and LUMBARD, Circuit Judges.
PER CURIAM.


1
Decree affimed on opinion below.  See Diethelm & Co. v. S.S. The Flying Trader, D.C., 141 F. Supp. 271.